DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 7/18/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “communication module” in claim 1;
“mobile computing device” in claim 6,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the communication module is drawn to a GSM module or another radiotechnology module or known equivalents (paragraph [0013] of Applicant’s published specification), the mobile computing device is drawn to a mobile telephone or known equivalents (per paragraph [0036], [0038] of Applicant’s published specification). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the claim recites “a computing device, including a mobile telephone or a tablet, located in the proximity of the container” which renders the claim indefinite as it is unclear what “the proximity of the container” entails, and what position of the computing device is located to the container. For the purposes of examination, the Examiner will interpret the claim to mean that the computing device is connected to the container. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-7, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott (US 2014/0180953) in view of Clement (US 2013/0106607), Lopez (WO2016059280A1), and Holenarsipur (US 2014/0213323).

Regarding claim 1, Westcott teaches a system for the controlled transport of biological samples (see Title, see paragraph [0009]), comprising: 
a server including a database (defined as the central remote control and monitoring station in at least paragraph [0039]);  
10a container (see Fig. 1 which shows a container) for storing biological samples (see paragraph [0009] which notes use of biologicals) including: a main body defining a housing cavity; a cover (the main body, housing cavity, and cover are all inherent features of a container which is used to transport); 
15at least one temperature sensor configured for providing information about the internal temperature of the container from an instant of loading said biological samples in the container to a subsequent instant of opening the container and/or extracting the biological samples from the container (see Fig. 1, paragraph [0037]-[0038]); and 
an electronic board (see paragraph [0037] noting a local control unit) configured for collecting data acquired by said at least 20one temperature sensor (see paragraph [0037]), wherein the electronic board includes a communication module configured for sending to said server (see paragraph [0040] and Fig. 1 which notes communication between the local control unit and the defined server), during transport, a series of data for the storage of said series of data in the database of the server (see paragraph [0040]).
Westcott does not teach:
United States Patent Application No. 16/619,963wherein: the system further includes two different RFID tags, wherein a first 5RFID tag includes data of a center of origin and a second RFID tag includes data of a center of destination of the container as well as type of biological sample to be transported; 
the opening/closure control device comprises an electromechanical device which is activated using the RFID tags; 
10the container further includes: 
a RFID reader that is configured to read data of said different RFID tags at a given configured period of time; 
a detector of biological samples within the container controlled by said electronic board; 15wherein said detector of biological samples is a proximity sensor selected from infrared, capacitive or inductive detector, 
the proximity sensor being configured for detecting the presence of the biological samples transported inside the container from the instant of loading the biological samples in to the instant of extracting the biological samples from the container, and 
20wherein the series of data send by the electronic board comprises data about the content of the container acquired by the detector and data about the internal temperature of the container.
Clement teaches an RFID tagged carrier for biological products (Clement, Title, paragraph [0002]) with a container (Clement, 102, Fig. 1B, paragraph [0039]) which has a first and second RFID tag (Clement, 118A, 118B, Fig. 2, paragraph [0041]) which communicate with a RFID reader (Clement, 136, Fig. 2, paragraph [0044]) that is configured to read data of said different RFID tags at a given configured period of time (Clement, paragraph [0044]); 
a detector of biological samples within the container controlled by said electronic board (see “event monitoring processor” in paragraph [0011]) wherein said detector of biological samples is a proximity sensor (see Clement, paragraph [0045]); the proximity sensor being configured for detecting the presence of the biological samples transported inside the container from the instant of loading the biological samples in to the instant of extracting the biological samples from the container (see Clement, paragraph [0045]), wherein the RFID tags retrieve information regarding the location of the container during various points in the manufacturing and distribution chain (Clement, paragraph [0029], the Examiner notes this is analogous to “center of origin” and “a center of destination of the container as well as type of biological sample to be transported”). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Westcott with the first and second RFID tags and detector, as taught by Clement, in order to provide crticial monitoring data such as temperature during transport (Clement, paragraph [0007]). 15
Clement does not teach:

an opening/closure control device for controlling the opening/closure of the container; the local control unit for controlling a state and operation of said opening/closure control device, the proximity sensor selected from infrared, capacitive or inductive detector, the opening/closure control device comprises an electromechanical device which is activated using the RFID tags.
Lopez teaches a container with an opening cover which is controlled by an electromechanical device that controls the opening/closing of the container and activates an RFID reader when the container is closed (Lopez, Abstract, claim 1, at least). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Westcott as modified with an opening/closure control device for controlling the opening/closure of the container; the local control unit for controlling a state and operation of said opening/closure control device, the opening/closure control device comprises an electromechanical device which is activated using the RFID tags, as taught by Lopez, in order to utilize a controlled opening/closing device to ensure the internal temperature of the container is maintained at the desired temperature by avoiding prolonged periods of the container being open. 
Westcott as modified does not teach that the proximity sensor selected from infrared, capacitive or inductive detector. Holenarsipur teaches that conventional proximity sensors utilize infrared light emission and infrared light detection to sense proximity (Holenarsipur, paragraph [0050]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Westcott as modified with a proximity sensor that is infrared, as taught by Holenarsipur, as Holenarsipur teaches that conventional proximity sensors utilize infrared (Holenarsipur, paragraph [0050]).
 
Regarding claim 4, Westcott as modified teaches the system according to claim 1, wherein the opening/closure control device is included in the cover (Lopez, Abstract, Fig. 1).

Regarding claim 6, Westcott as modified teaches the system according to claim 1, further comprising a mobile computing device with wireless communication with said communication module and with the RFID reader via a mobile application installed therein (Westcott paragraph [0041]), wherein said mobile computing device being used at the origin to validate the data and center of origin associated to the container and at destination to validate 20the data and center of destination and to activate the RFID reader (met through the combination with Clement), the system further including a warning unit to emit an alarm in case of error (Westcott, paragraph [0040]).  

Regarding claim 7, Westcott as modified teaches the system according to claim 1, further comprising a display unit controlled by the electronic board for indicating distinct information about the content of the container that is at least related with the transported biological samples wherein said display unit comprising a 5screen and/or light-emitting indicators (Westcott, paragraph [0041]).  

Regarding claim 9, Westcott as modified teaches the system according to claim 1, wherein the container further comprises at least one accelerometer configured for detecting sudden movements of the container during transport or handling (Westcott, paragraph [0037] which notes sensors for acceleration).  

Regarding claim 10, Westcott as modified teaches the system according to claim 1, further comprising a computing device, including a mobile telephone or a tablet, located in the proximity of the container (see Westcott, Fig. 1 which shows mobile users, computer users etc. connected in proximity via wireless channels), during transport, said 15computing device comprising positioning means operatively connected to the server, to allow tracking positioning data of the container during transport (met through the combination with Clement).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott in view of Clement, Lopez, and Holenarsipur, as applied to claim 1, further in view of Schapiro (US 2008/0093250).

Regarding claim 2, Westcott as modified teaches the system according to claim 1, but does not teach said biological samples are held within a secondary container arranged inside the container. Schapiro teaches a container assembly (Schapiro, Title) which features a main container and a transparent secondary insert container (Schapiro¸ paragraph [0006]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Westcott as modified with a secondary container inside the container, as taught by Schapiro, in order to organize the samples in the container. 

Regarding claim 3, Westcott as modified teaches the system according to claim 2, wherein the secondary container 10 is made of a transparent or translucid material (Schapiro, paragraph [0026] which notes the secondary container is transparent) and further comprises a label plate or texturized zone to cooperate with the proximity sensor (Westcott as modified as the “texturized zone” as any material has a texture and therefore meets the claim).  




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Westcott in view of Clement, Lopez, and Holenarsipur, as applied to claim 1, further in view of Mitragotri (US 2011/0212485). 

Regarding claim 8, Westcott as modified teaches the system according to claim 1, but does not specifically teach that the container further comprises one or more batteries for self-powering of the electronic board. Mitragotri teaches a container which features a battery powered electronic circuit board (Mitragotri, paragraph [0121]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Westcott as modified with one or more batteries for powering the electronic board, as taught by Mitragotri, in order to utilize a dedicated power supply that is protected from external power failure thereby allowing the system to operate continually without fear of outage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763